ORDER

GAJARSA, Circuit Judge.
The Secretary of Veterans Affairs moves without opposition to vacate the Court of Appeals for Veterans Claims’ judgments in McInvale v. Nicholson, 02-0649, 2006 WL 1523009 (Vet.App. 2006), Martin v. Nicholson, 05-2072, 2006 WL 1522464 (Vet.App. 2006), Owings v. Nicholson, 05-2013, 2006 WL 1727636 (Vet.App. 2006), Nichols v. Nicholson, 05-1890, 2006 WL 1523129 (Vet.App. 2006), Cook v. Nicholson, 05-1790, 2006 WL 1724159 (Vet.App.2006), Cannon v. Nicholson, 05-1803, 2006 WL 1724072 (Vet.App.2006), Flora v. Nicholson, 05-1783, 2006 WL 1523015 (Vet.App. 2006), Fonts v. Nicholson, 05-1763, 2006 WL 1724434 (Vet.App. 2006), Cook v. Nicholson, 05-1568, 2006 WL 1524978 (Vet. App. 2006), Stephenson v. Nicholson, 05-1539, 2006 WL 1525256 (Vet.App. 2006), Tamow v. Nicholson, 05-1447, 2006 WL 1523043 (Vet.App. 2006), Walton v. Nicholson, 05-1385, 2006 WL 1523025 (Vet.App. 2006), Walker v. Nicholson, 05-1288, 2006 WL 1725516 (Vet.App. 2006), Baker v. Nicholson, 05-1240, 2006 WL 1521954 (Vet. App. 2006), Arcangeletti v. Nicholson, 05-0810, 2006 WL 1522759 (Vet.App. 2006), Aceto v. Nicholson, 05-0679, 2006 WL 1523038 (Vet.App. 2006), Deitz v. Nicholson, 05-0518, 2006 WL 1724372 (Vet.App. 2006), Wahy v. Nicholson, 04-2289, 2006 WL 2105845 (Vet.App. 2006), Elen v. Nicholson, 04-2036, 2006 WL 1725502 (Vet. App. 2006), Witt v. Nicholson, 04-1788, 2006 WL 1726575 (Vet.App. 2006), McAlpine v. Nicholson, 05-1843, 2006 WL 1725974 (Vet.App. 2006), and Meeker v. Nicholson, 05-1831, 2006 WL 1522782 (Vet.App. 2006), and remand these cases for further proceedings consistent with this court’s decision in Smith v. Nicholson, 451 F.3d 1344 (Fed.Cir.2006).
In all of the above-captioned cases, the Court of Appeals for Veterans Claims relied on its decision in Smith v. Nicholson, 19 Vet.App. 63 (2005), in concluding that the claimants were entitled to separate ratings for tinnitus in each ear. We reversed that decision, holding that the Court of Appeals for Veterans Claims should have deferred to the Secretary’s interpretation of the regulation at issue, an interpretation that only one rating may be allowed for tinnitus in both ears. Smith, 451 F.3d 1344. Under these circumstances, the requested relief is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motions to vacate and remand are granted.
(2) All parties shall bear their own costs.